Citation Nr: 1108278	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-33 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for bilateral varicose veins.





REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a September 2010 travel Board hearing.  It was agreed at the hearing that the record would be held open for 60 days for the Veteran to submit additional evidence; however, no additional evidence has been received from either the Veteran or his representative.

The issue of entitlement to service connection for varicose veins is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the evidence shows that there is no relationship between any coronary artery disease and service.

2.  The preponderance of the evidence shows that there is no relationship between any hypertension and service.

3.  The preponderance of the evidence shows that there is no relationship between prostate cancer and service.

4.  The preponderance of the evidence shows that there is no relationship between any erectile dysfunction and service.

5.  The preponderance of the evidence shows that there is no relationship between any sleep apnea and service.

6.  High cholesterol is not a disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

 


4.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).
 
5.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).
  
6.  The criteria for service connection for high cholesterol are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).
  
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in May 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for coronary artery disease, hypertension, prostate cancer, erectile dysfunction, and sleep apnea.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to coronary artery disease, hypertension, prostate cancer, erectile dysfunction and sleep apnea until several years following separation.  Furthermore, the records contain no competent evidence suggesting a causal relationship between any of the current disabilities and active service.  For all of these reasons, the evidence does not indicate that any of the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including cardiovascular disease, hypertension and malignant tumors, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Through written statements and hearing testimony, the Veteran alleges that his  claimed disabilities of coronary artery, hypertension, prostate cancer, erectile dysfunction, sleep apnea and high cholesterol were incurred during active service.  Specifically, he believes that his disabilities are related to exposure from jet and smoke exhaust fumes that he inhaled while serving aboard the aircraft carrier USS Shangri-La.  

The Veteran does not allege and the records do not show that he served in Vietnam.  As such the statutory presumption that certain diseases are the result of exposure to herbicides in service is inapplicable with respect to this appeal.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).
 
Coronary Artery Disease, Hypertension and Prostate Cancer

The service treatment records are negative for evidence of complaint, treatment, or diagnosis of coronary artery disease, prostate cancer and hypertension.

Post-service, VA treatment reports dated in 2006 show that the Veteran was diagnosed as having prostate cancer.  In 2008, the Veteran was diagnosed as having coronary artery disease.  Furthermore, VA treatment reports show that the Veteran has been receiving treatment for hypertension since February 2005.

Even though the record shows current diagnoses of coronary artery disease, hypertension and prostate cancer, there is no medical evidence relating these findings to service.  The first showing of any of these disorders is several decades following the Veteran's discharge from service.  This is evidence against these claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Aside from the Veteran's own statements, there is no evidence indicating that the jet and/or smoke exhaust fumes caused any of these disabilities.  However, the Veteran is not competent to render a medical opinion regarding causation.  Furthermore, there is no evidence indicating that coronary artery disease, hypertension or prostate cancer were manifest within one year of active service.  Based on the foregoing, and as no coronary artery disease, hypertension or prostate cancer has been etiologically related to service by competent clinical evidence of record, service connection for is not warranted.

Erectile Dysfunction

The service treatment records are negative for evidence of complaint, treatment, or diagnosis of erectile dysfunction.

Post-service, VA outpatient treatment records show that the Veteran has been receiving treatment for erectile dysfunction since May 2005. 

While the record shows that the Veteran currently has erectile dysfunction, the record does not indicate there is any relationship between this disability and service.  The service treatment records are negative for any treatment for erectile dysfunction and the first sign of any problem after service was not until 2005, which is approximately 37 years after service.  This is evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent evidence indicating that the claimed exposure to jet and/or smoke exhaust fumes caused his erectile dysfunction.  Accordingly, service connection for erectile dysfunction is not warranted.

Sleep Apnea

The service treatment records are negative for evidence of complaint, treatment, or diagnosis of sleep apnea.

Post-service, VA outpatient treatment records document that the Veteran was diagnosed with sleep apnea in October 2006.

The medical evidence shows a current diagnosis of sleep apnea.  Nevertheless, none of the medical evidence of record relates any current findings of sleep apnea to service.  The service treatment records are normal with regard to any treatment or reference to sleep apnea.  Also, there is no competent evidence indicating that the claimed exposure to jet and/or smoke exhaust fumes caused his sleep apnea.  Moreover, the first finding of sleep apnea was not until 2006.  In view of the lengthy period without evidence of treatment, there is no evidence of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   Service connection for sleep apnea is not warranted.




High Cholesterol

The Board finds that service connection for the Veteran's high cholesterol must be denied. While post-service VA treatment records dated from 2007 indicate that the Veteran has been diagnosed with high cholesterol, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

Despite the diagnosis of high cholesterol, it is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  Service connection for high cholesterol is denied.  

Conclusion

In connection with the claims, the Board also has considered the assertions the Veteran has advanced on appeal.  However, the Veteran cannot establish service connection claims on the basis of his assertions, alone.  While the Board does not doubt the sincerity of the Veteran's belief that his current coronary artery disease, hypertension, prostate cancer, erectile dysfunction and sleep apnea are a result of active service, these claims turn on a medical matter -- the relationship between current disability and service.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Hence, his assertions in this regard simply do not constitute persuasive evidence in support of the claims for service connection.

For the foregoing reasons, the claims for service connection for coronary artery disease, hypertension, prostate cancer, erectile dysfunction and sleep apnea must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for high cholesterol is denied.


REMAND

The Veteran's claim for service connection for bilateral varicose veins warrants further development. 

The Veteran contends that his varicose veins are related to his period of active service.  He testified at the September 2010 Board hearing that he believes he developed varicose veins while running and sliding down stairways and hitting his shins on the hatchway on numerous occasions during his service aboard an aircraft carrier.  He also alleged that he was required to carry heavy equipment which put undue pressure on his legs.  The Veteran's ex-wife submitted a statement regarding her observations of his legs both during and at the time of his discharge from service.        

There are private treatment records showing treatment for varicose veins from 1986 to 1991.  Furthermore, VA outpatient treatment records dated in 2008 show a history of varicose veins, status post stripping and status post sclerotherapy.  

The Board notes that the Veteran is both competent and credible to report on the fact that he saw varicose veins in-service and since that time.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In light of the evidence presented, the Board believes that a VA examination, to include a review of the claims folder, is warranted to determine whether the Veteran's varicose veins are related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA vascular examination to determine the nature and etiology of his varicose veins.  All necessary tests should be performed. The examiner is requested to provide an opinion concerning whether it is at least as likely as not,  i.e., is there a 50/50 chance, that the Veteran's varicose veins are related to service.  A rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


